Citation Nr: 1546147	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the right shoulder and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the left shoulder and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's previously denied claims for service connection for right and left shoulder arthritis.

In December 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left shoulder arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for right and left shoulder arthritis.  The Veteran did not appeal that decision or submit relevant evidence within the appeal period and that rating decision is final.

2.  The evidence submitted since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for right and left shoulder arthritis.


CONCLUSIONS OF LAW

1.  The December 2010 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).

2.  New and material evidence has been submitted, and the Veteran's claim for service connection for right shoulder arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted, and the Veteran's claim for service connection for left shoulder arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Board notes that the Veteran's claim for service connection for a right shoulder disability was denied in April 1987, June 1999, and April 2002.  Similarly, his claim for service connection for a left shoulder disability was denied in June 1999, April 2002, and December 2002 (Board decision).  The Veteran's request to reopen his claims for entitlement to service connection for right and left shoulder arthritis were most recently denied in a December 2010 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the December 2010 rating decision included the Veteran's service treatment records, his lay statements, private and VA treatment records, and a VA examination report.  The RO found that new and material evidence had not been submitted to reopen the Veteran's claims as the additional evidence did not establish a causal connection between the Veteran's current conditions and his service.

The evidence received since that time includes a September 2012 nexus opinion from a VA clinician, indicating that the Veteran's shoulder "pain and disability is at least as likely as not contributed to by his military service."  Such evidence is both new and material, as it relates to a previously unestablished fact necessary to substantiate the claims.

Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for right and left shoulder arthritis are reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for right shoulder arthritis is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for left shoulder arthritis is reopened, and to this extent only, the appeal is granted.


REMAND

As noted, the Veteran has submitted an opinion from a VA clinician that his left and right shoulder arthritis is related to service.  However, the clinician did not provide any rationale for the opinion provided.  Thereafter, in an October 2012   VA shoulder and arm examination report, the examiner opined that the Veteran's bilateral shoulder arthritis was less likely than not incurred in or caused by his service.  In support of the opinion, the examiner noted that Veteran's reports of   left shoulder pain in service and arthritis at separation.  However, the examiner  also noted that there was no indication from the Veteran's service treatment records  that he experienced trauma to either shoulder or diagnosis of shoulder arthritis in service.  An addendum opinion provided by another VA examiner in June 2013     is also of record.  That examiner also found that the Veteran's bilateral shoulder condition was not related to service.  Specifically, the examiner noted that the current degenerative changes were "likely changes from natural progression of disease with age."  Regarding the left shoulder, the examiner specifically noted  that it was not related to his in-service treatment in 1971.  In support thereof the examiner noted that if the current left shoulder disability had onset in 1971, it would be significantly worse than the right shoulder disability, which it was not.

At his December 2013 DRO hearing, the Veteran asserted that his shoulder pain first began in Okinawa, Japan, when his arms "fr[o]ze up" after standing in wet and cold conditions for prolonged periods of time.  The Veteran further reported being hospitalized thereafter for pneumonia and for what his representative referred to as "upper extremity" problems.  The Veteran also reported other problems with his shoulders when stationed in other cold climates.  Although the VA examiners addressed the Veteran's contention that playing volleyball in service injured his shoulders, the Veteran's other contentions have not been addressed.   In light of the Veteran's additional contentions, the Board finds a new opinion is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his shoulder disabilities.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records dated since August 2014.

3. After the above has been completed to the extent possible, forward the Veteran's claims file to a VA physician to obtain an opinion concerning the relationship between the Veteran's bilateral 

shoulder arthritis and his service.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following review of the claims file, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's current left and right shoulder arthritis is related to the Veteran's reports of injuring himself playing volleyball in service, the mention in January 1954 of left chest pain radiating to left shoulder, his self-report of arthritis in his June 1971 Report of Medical History, his in-service treatment for left shoulder pain in October 1971 (to include 1971 x-rays showing left clavicle injury), and his reported exposure to cold weather conditions resulting in shoulder pain.  The examiner should explain the rationale for the opinion provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought     on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


